Citation Nr: 1442836	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-46 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for urticaria. 

2.  Entitlement to service connection for seasonal allergic rhinitis (SAR).

3.  Entitlement to an initial evaluation in excess of 10 percent for status post right knee reconstruction with degenerative joint disease.

4.  Entitlement to an initial evaluation in excess of 10 percent for status post left knee reconstruction with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1988 to August 2008. 

These claims come before the Board of Veterans Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Winston-Salem, North Carolina certified these claims to the Board for appellate review. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in July 2012.  In January 2013, the Board remanded these claims to the RO via the Appeals Management Center in Washington, D.C.  

In a December 2013 Appellant's Post-Remand Brief, the Veteran raised a claim of entitlement to a temporary total evaluation during a period of convalescence following May 2013 left knee surgery.   THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.  

The Board addresses the claim of entitlement to an initial evaluation in excess of 10 percent for status post left knee reconstruction with degenerative joint disease in the REMAND portion of the decision and REMANDS these claims to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Urticaria had its onset during active service.

2.  Seasonal allergic rhinitis had its onset during active service.

3.  During the course of this appeal, the Veteran's right knee disability has been manifested by degenerative joint disease with pain and limited flexion at worst to 110 degrees, as well as moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for urticaria have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for seasonal allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for status post right knee reconstruction with degenerative joint disease have not been not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2013).  

4.  The criteria for a separate 20 percent evaluation for moderate instability of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5257 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for urticaria and allergic rhinitis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013); see Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The Veteran was treated for urticaria and allergic rhinitis during service.  He had a VA examination in March 2008, prior to his separation from service.  At that time, the examiner diagnosed seasonal allergic rhinitis, mild, and recurrent allergic urticaria, although clinical findings on examination were normal.  On VA examination in April 2013, it was noted that the Veteran had been diagnosed as having rhinitis and urticaria, although it appears that he was again asymptomatic at the time of the examinations.  The Veteran has testified that he has continued to experience symptoms of urticaria and allergic rhinitis since his separation from service.  The Board finds that the Veteran is competent to describe his continuing symptoms, and that he is credible.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied and service connection for urticaria and allergic rhinitis will be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Entitlement to an initial evaluation in excess of 10 percent for status post right knee reconstruction with degenerative joint disease

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The VCAA and its implementing regulations provide that VA is to notify a claimant and his/her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his/her representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

When the claim arose in the context of the Veteran trying to establish his/her entitlement to service connection for the claimed disability, then the VCAA notice must apprise him/her of all five elements of the claim: (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

But if, as here, service connection was granted and, in response, the Veteran appeals a 'downstream' issue such as the compensation level assigned for the disability or effective date, then VA does not have to provide additional VCAA notice concerning these downstream elements of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  

As for the duty to assist him with this claim, the Veteran's service treatment records (STRs) and post-service VA and private treatment records that he identified as potentially relevant have been obtained and associated with his claims file for consideration, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence that he wants to submit or have VA obtain.  In further assisting him with his claim, VA examinations were performed in March 2008 and April 2013 that included consideration of his medical history and set forth findings enabling the Board to make a fully-informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist him with this claim.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.

At the July 2012 hearing, the Veteran had an opportunity to provide testimony in support of his claim, which included describing the severity of his right knee disorder, facilitated by questioning from the undersigned and his representative.  There is no indication that outstanding evidence exists that might provide additional support for the claim.  Thus, given the development undertaken by VA, including the Board remand and provision of two VA examinations, and in light of the Veteran's testimony at the hearing as well as the VA and private treatment records in the file, the 'clarity and completeness of the hearing record [is] intact' and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

The Veteran is claiming entitlement to a higher initial evaluation for his right knee disability on the basis that this disability is worse than the assigned evaluation reflects.  According to his July 2012 hearing testimony, his knee occasionally gives way, a problem that has resulted in a torn ligament in the past, causes swelling and constant pain, necessitates the use of ice and Tylenol, and limits his ability to engage in certain activities.  According to a December 2013 Appellant's Post-Remand Brief, he is also claiming entitlement to a separate evaluation for his cartilage problems.  He believes the evidence is in relative equipoise, requiring the Board to afford the Veteran reasonable doubt in the resolution of his claims.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part § IV. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided. Id.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with evidence of such variations.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial-rating cases).

The evidence shows that the Veteran has arthritis of the right knee.  His right knee disorder has been rated by analogy to limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260-5010.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5003, which concerns degenerative arthritis (hypertrophic or osteoarthritis), it will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes, which in this instance are DC 5260 (for limitation of leg and knee flexion) and DC 5261 (for limitation of leg and knee extension).

The Veteran's right knee presently has a 10 percent rating based on limitation of flexion under DC 5260.  Consider that normal range of motion of the knee is defined as from 0 to 140 degrees (extension to flexion). 38 C.F.R. § 4.71a, Plate II. Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71(a).

Here, the March 2008 and April 2013 VA examination reports, as well as the private treatment records, all show flexion exceeding 60 degrees, and generally to 110 degrees or more, to include after several repetitions of motion when tested.  At no time was right knee flexion limited to 30 degrees.  In the March 2008 VA examination report, the examiner noted that flexion was to 130 degrees, with objective evidence of pain beginning at 115 degrees.  Likewise, examinations of the right knee over a several-year period do not otherwise show limitation of flexion warranting even a noncompensable rating under DC 5260.  For example, flexion of the right knee was to 125 degrees and 128 degrees in January and February 2010, respectively, and to 110 degrees on VA examination in April 2013 (with pain at 110 degrees).  The Veteran was able to perform repetitive use testing, with post-test flexion to 110 degrees.  

Accordingly, there is no evidence of flexion limited to 60 degrees or less, which is the minimum limitation for even a 0 percent rating under DC 5260. Although the Veteran had pain on range of motion, the evidence shows that it did not limit or compromise the range or quality of motion of his knee beyond the limitations already specified, including on repetitive motion.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).   Thus, a rating greater than 10 percent is not warranted based on pain.  See id.  Indeed, the 10 percent rating assigned for limitation of flexion of the right knee already accounts for his pain on motion, as his range of flexion throughout the pendency of this claim has consistently exceeded the 60-degree minimum limitation for even a 0 percent rating under DC 5260.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, the preponderance of the evidence weighs against a rating greater than 10 percent for the right knee based on limitation of flexion under DC 5260-5010.  

Higher or separate ratings are not warranted based on limitation of extension, either. See VAOPGCPREC 9-2004 (Sept. 17, 2004) (providing that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint). Under DC 5261, which pertains to extension, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees. 38 C.F.R. § 4.71a.

Here, the VA and private examination reports and treatment records uniformly show that the Veteran's right knee extension was to 0 degrees and therefore entirely normal, including after repetitive motion when testing.  There is no evidence that pain limited his extension in any way, to include with regard to range, excursion, speed, strength, coordination, or endurance, including after repetitive testing.  See Mitchell, 25 Vet. App. at 42-43.  Thus, a separate rating based on limitation of extension of the right knee is not warranted.  See id.; see also 38 C.F.R. § 4.71a, DC 5261.  And to assign two, separate ratings based upon painful motion would amount to pyramiding.  38 C.F.R. § 4.14. 

When evaluating disorders of the musculoskeletal system, consideration must be given to functional loss due to pain, weakness, premature or excess fatigability and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria set forth in sections 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint). But as noted above, when determining whether a higher rating is warranted for pain, the pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating. Mitchell, 25 Vet. App. at 43.

Here, the evidence shows that repetitive testing, when performed, did not produce further limitations or impairment beyond the 10 percent rating already assigned based on painful and limited flexion and associated functional limitations.  The treatment records show ongoing pain, as well as crepitus, grinding, catching, locking, disturbance of locomotion, and occasional swelling of the right knee.  At the April 2013 VA examination, he reported use of a brace.  This evidence supports the credibility of the presence of a disability of the right knee, but does not in itself show that such disability approximates the criteria for a higher rating.   Most significantly in this respect, the Veteran's range of flexion in the right knee has always been beyond the criteria for even a 0 percent rating under DC 5260, and he has no limitation of extension of the knee.  Thus, the 10 percent rating for painful and limited flexion already accounts for the DeLuca factors since his knee disability does not otherwise satisfy the criteria for even a 0 percent rating under the diagnostic codes pertaining to limitation of motion.  See DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. §§ 4.40, 4.45. 

The Veteran has also complained of giving way of his right knee.  His treatment records show mild laxity of the right knee in October 2009 and 2+ laxity in January and February 2010.  Thus, his knee has demonstrated instability during the pendency of the claim.  Thus, the Board finds that a separate, 20 percent rating is warranted for the right knee under DC 5257 for recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a; DC 5257; see also VAOPGCPREC 9-98 (August 14, 1998) (holding that separate ratings may be assigned for arthritis with painful motion of the knee and instability of the knee under DC 5257; VAOPGCPREC 23-97 (July 1, 1997).  However, a rating in excess of 20 percent is not warranted at any time, as the evidence does not support a findings of severe recurrent subluxation or lateral instability.  At worst, the right knee instability was described as 2+.  The ligaments were described as intact on VA examination in March 2008, and the April 2013 VA examiner reported that there was no instability or subluxation of the right knee.  

The Board has also considered DCs 5258 and 5259.  DC 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 provides for a 10 percent rating for symptomatic removal semilunar cartilage.  See 38 C.F.R. § 4.71a.  To assign a separate 10 percent rating under DC 5259 for "symptomatic" removal semilunar cartilage would be pyramiding, as the Veteran's right knee symptoms, as explained above, are contemplated by the 10 percent rating under DC 5260-5010 with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  With respect to DC 5258, the Veteran has complained of pain and locking of the right knee.  While swelling of the right knee was also noted on occasion, there has been no evidence of "effusion into the joint."  To the contrary, an x-ray of the right knee in October 2012 specifically showed no effusion.  Therefore, a separate rating is not warranted under DC 5258.  Parenthetically, the Board also points out that the Veteran's symptoms of right knee pain, swelling, and locking are likewise contemplated by the 10 percent rating assigned under DC 5260-5010 with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 38 C.F.R. § 4.14.

Moreover, while the Veteran's right knee disorder may have fluctuated in severity to some extent over the course of this appeal, the preponderance of the evidence shows that it has not approximated the criteria for a ratings greater than 10 percent under DC 5260-5010 and 20 percent under DC 5257 at any point during the pendency of the claim. Thus, staged ratings are not warranted.  

Referral of the Veteran's right knee disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's service-connected right knee disorder and the rating criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  The Veteran's arthritis and limitation of flexion are manifested by symptoms and functional impairment expressly addressed by the rating criteria, including pain, limited motion, and crepitus.  These symptoms and functional limitations are contemplated by, and indeed directly addressed in sections 4.40, 4.45, and 4.59 of the regulations, as well as DC's 5010 and 5260, which provide for compensation for arthritis, painful and limited motion, and crepitation.  See 38 C.F.R. § 4.71a.  In addition, the right knee instability is contemplated by the separate 20 percent rating assigned under DC 5257.  Therefore, the Board finds that the Veteran does not have any symptoms or functional limitations not accounted for in the 10 and 20 percent ratings assigned under the schedular criteria.  See Thun, 22 Vet. App. at 115.

There is no evidence suggesting that the Veteran's specific functional limitations are exceptional or unusual given the symptoms and functional impairment already compensated under the rating criteria.  Thus, such functional impairment is within the purview of the rating schedule even if not specifically mentioned in the applicable diagnostic codes.  Indeed, the schedular criteria generally do not set forth specific examples of functional impairment with regard to musculoskeletal disorders.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2013) (providing that '[c]oordination of rating with impairment of function will . . . be expected in all instances').  As noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Therefore, as the evidence does not show that the Veteran's right knee disorder is 'exceptional' or 'unusual' when compared with the rating criteria, the available schedular evaluations are adequate for rating purposes.

Accordingly, the first step of the inquiry is not satisfied.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's 'threshold' finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule 'clearly recognizes that the rated disabilities interfere with employment.'  See VAOPGCPREC 6-96 (August 16, 1996). Consequently, referral for extraschedular consideration is not warranted. Id.


ORDER

Entitlement to service connection for urticarial is granted.

Entitlement to service connection for seasonal allergic rhinitis is granted.

An initial evaluation in excess of 10 percent for status post right knee reconstruction with degenerative joint disease is denied.  

A separate 20 percent evaluation for instability of the right knee is granted.


REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding, the remaining claim of entitlement to an initial evaluation in excess of 10 percent for status post left knee reconstruction with degenerative joint disease, but additional development is necessary to ensure the record is complete.

There appear to be treatment records missing from the physical claims file and not on Virtual VA, which are pertinent to the left knee claim.  In April 2013 and May 2014, a private doctor and VA examiner referred to a 2012 MRI of the left knee.  Apparently this MRI shows ligament tears.  The claims file includes a MRI of the left knee dated in November 2012 (VA not private), perhaps incomplete, which does not show tears, but given visualization difficulties, suggests a follow-up soft tissue ultrasound.  The MRI (or a complete copy thereof) to which the private doctor, Dr. Sands, and the VA examiner are referring and results of any follow-up ultrasound need to be obtained. 

In addition, the record confirms that the Veteran underwent left knee surgery in May 2013.  The Veteran has not been afforded a VA examination for the purpose of determining the postoperative status of his left knee disability.

Accordingly, the Board REMANDS these claims to the RO for the following action:

1.  Obtain and associate with the claims file all outstanding VA and private treatment records of the Veteran's recent left knee treatment, including the 2012 left knee MRI to which Dr. Sands refers in his April 19, 2013 report,  and all records of the Veteran's May 15, 2013 left knee surgery and follow-up treatment.

2.  After all pertinent treatment records are associated with the claims file, afford the Veteran a VA examination of his left knee.  All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail. The examiner should fill out the appropriate Disability Benefits Questionnaire (DBQ) and describe all functional impairment. A complete explanation for all opinions must be provided.

3.  Then, readjudicate the claim on appeal based on all of the evidence of record.  If the benefit sought on appeal is denied, issue the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before returning the claims file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


